Citation Nr: 1535818	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a left eye disability, to include as secondary to a traumatic brain injury (TBI).

4.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Honolulu, Hawaii, RO.

The Veteran appeared at a hearing before the undersigned in June 2015.

The issues of whether new and material evidence has been presented to reopen the previously denied claims for entitlement to service connection for sleep apnea and a traumatic brain injury (TBI) have been raised by the record in a July 2015 VA Form 21-526EZ, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hearing loss, a left eye disability, and tuberculosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An April 2004 Screening Note of Acute Medical Care shows an in-service diagnosis of tinnitus.  The Board acknowledges that the Veteran underwent a June 2008 VA examination in which the audiologist determined that the Veteran's reported ringing in his ears was not considered tinnitus due to its infrequent occurrence and limited duration; however, given the in-service diagnosis as well as the general acknowledgement of the disability by his post-service VA physicians, the Board resolves reasonable doubt in favor of the Veteran and finds that he does in fact have tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; see also, e.g., November 2008 Audiology Consult.

As the Veteran's tinnitus had its onset during his active military service, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for hearing loss, a left eye disability, and tuberculosis; however, the Board finds that additional development is needed for these claims.

In June 2015, the Veteran appeared at a Board hearing before the undersigned and testified that he received VA treatment in Denver, Colorado from 2007 through 2011.  After a review of the claims file, the Board finds that it only contains treatment records dating through January 2009.  As there may be additional VA treatment records pertinent to the Veteran's claims, remand is required to obtain these records for review.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


